Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1, 3-11, 15 and 16 in the reply filed on November 28th, 2022 are acknowledged. Claims 1 and 18 have been amended. Claims 1-20 are pending.
Action on merits of claims 1-20 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2013/0134492, hereinafter as Yang ‘492) in view of Jang (US 2013/0270625, hereinafter as Jang ‘625) and further in view of Yang (US 2012/0276696, hereinafter as Yang ‘696).
Regarding Claim 1, Yang ‘492 teaches a three-dimensional (3D) memory device, comprising: 
an alternating conductor/dielectric stack (Fig. 1J, (161-168/ 110); [0087]) on a substrate (101); 
a channel hole (Fig. 1B, (103); [0079]) penetrating the alternating dielectric stack; 
an epitaxial layer (Fig. 1C, (141); [0080]) on a bottom of the channel hole (103) and in contact with the substrate (101); 
a functional layer (Fig. 1D, (151/152); [0081] and [0093]) covering a sidewall of the channel hole (103); and 
a channel structure (Fig. 1D, (143/145); [0083]) covering the functional layer, and being in electrical contact with the epitaxial layer (141) through a top surface of the epitaxial layer as well as a sidewall.  
Thus, Yang ‘492 is are shown to teach all the features of the claim with the exception of explicitly the feature: “a bottom surface of a recess in the epitaxial layer; and wherein a first lateral diameter of the channel structure is larger than a second lateral diameter of the recess, and wherein the first lateral diameter of the channel structure is between a first sidewall and a second sidewall of the function layer”.
However, Jang ‘625 teaches a channel structure (Fig. 5, (210); [0034]) being in electrical contact with the epitaxial layer (220; [0054] and [0116]) through a bottom surface of a recess in the epitaxial layer (220); and wherein a first lateral diameter of the channel structure (210) is smaller than a second lateral diameter of the recess (see Fig. 5), and wherein the first lateral diameter of the channel structure is between a first sidewall and a second sidewall of the function layer (121; [0042]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘492 by having a bottom surface of a recess in the epitaxial layer in order to increase the integration density of the 3D semiconductor memory device (see para. [0156]) as suggested by Jang ‘625.
Thus, Yang ‘492 and Jang ‘625 are shown to teach all the features of the claim with the exception of explicitly the feature: “a first lateral diameter of the channel structure is larger than a second lateral diameter of the recess”.
However, Yang ‘696 teaches a first lateral diameter of the channel structure (Fig. 6B, (130); [0048]) is larger than a second lateral diameter of the recess (or contact hole C; see para. [0107]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘492 and Jang ‘625 by having a first lateral diameter of the channel structure is larger than a second lateral diameter of the recess in order to reduce the resistance of the contact area (see para. [0107]) as suggested by Yang 696.

Regarding Claim 2, Yang ‘492 teaches the channel structure (143/145) is in contact with the functional layer (151/152) at the top surface of the epitaxial layer (141).  

Regarding Claim 3, Yang ‘492 teaches the functional layer (152) is in contact with the epitaxial layer (141).

Regarding Claim 4, Yang ‘492 teaches a barrier layer (blocking insulating layer “152”; [0087]) on the sidewall of the channel hole.  

Regarding Claim 5, Yang ‘492 teaches the barrier layer (152) is in contact with the conductor/dielectric stack and the epitaxial layer (141) (see Fig. 1J).  

Regarding Claim 6, Yang ‘492 teaches the barrier layer (or blocking insulating layer; thick [0087]) consists of a silicon oxide layer (see para. [0093]).


    PNG
    media_image1.png
    630
    464
    media_image1.png
    Greyscale

                                   Fig. 1F (Yang ‘492)

    PNG
    media_image2.png
    389
    368
    media_image2.png
    Greyscale

                                 Fig. 5 (Jang ‘625)


Regarding Claim 7, Yang ‘492 teaches the barrier layer (or blocking insulating layer; [0087]) comprises high-k dielectrics (e.g. a hafnium oxide material; see para. [0093]).  

Regarding Claim 8, Yang ‘492 teaches the barrier layer (or blocking insulating layer; [0087]) comprises aluminum oxide (see para. [0093]).  

Regarding Claim 9, Yang ‘492, Jang ‘625 and Yang ‘696 are shown to teach all the features of the claim with the exception of explicitly the features: “a thickness of the barrier layer is in a range from about 4 nm to about 15 nm”.  
However, it has been held to be within the general skill of a worker in the art to have a thickness of the barrier layer is in a range from about 4 nm to about 15 nm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Regarding Claim 10, Yang ‘492 teaches a storage layer (Fig. 2A, (151b); [0093]) on a surface of the barrier layer (151a; [0093]) and a tunneling layer (151c; [0093]) on a surface of the storage layer.  

Regarding Claim 11, Yang ‘492 teaches the barrier layer (151a) is configured to block an outflow of electronic charges; the storage layer (151b) is configured to store electronic charges during operation of the 3D memory device; the tunneling layer (151c) is configured to tunnel electronic charges.  
Examiner notes that claim 11 contains functional limitations “configured to block an outflow of electronic charges”; “configured to store electronic charges during operation of the 3D memory device” and “configured to tunnel electronic charges” (emphasis added). According to MPEP 2173(05) g. " the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the terms “configured to block an outflow of electronic charges”; “configured to store electronic charges during operation of the 3D memory device” and “configured to tunnel electronic charges” is nothing else than the result achieved by the invention. Therefore, they are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 12, Yang ‘492, Jang ‘625 and Yang ‘696 are shown to teach all the features of the claim with the exception of explicitly the features: “a thickness of the tunneling layer is in a range from about 5 nm to about 15 nm”.  
However, it has been held to be within the general skill of a worker in the art to have a thickness of the tunneling layer is in a range from about 5 nm to about 15 nm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


	
Regarding Claim 13, Yang ‘492 teaches the channel structure (145) is in contact with the tunneling layer (see Fig. 1F).  
	
Regarding Claim 14, Jang ‘625 teaches a plurality of conductor/dielectric layer pairs (150/112) stacked in a vertical direction, wherein each conductor/dielectric layer pair includes a conductor layer (150) and a dielectric layer (112) (see Fig. 2, para. [0030] and [0032]).  

Regarding Claim 15, Yang ‘492 teaches a material of the conductive layer (e.g. gates 161-168) consists of metal (W, Co, Cu, Al), polysilicon, silicides, or a combination thereof (see Fig. 1J; para. [0087]).  

Regarding Claim 16, Yang ‘492 teaches a material of the dielectric layer (110; [0078]) consists of silicon oxide.  

Regarding Claim 17, Yang ‘492 teaches the channel structure (145; [0083]) is a semiconductor layer.

Regarding Claim 18, Yang ‘492 teaches a first channel layer (143) covering the functional layer; and a second channel layer (145) covering the first channel layer and being in electric contact with the epitaxial layer (141) (see Fig. 1D and 1F).  

Regarding Claim 19, Yang ‘492 teaches a material of the first channel layer (143) includes polycrystalline silicon or monocrystalline silicon (see para. [0081]).  

Regarding Claim 20, Yang ‘492 teaches a material of the second channel layer (145) is same material as to the first channel layer (143) (see para. [0083]).
Thus, Yang ‘492, Jang ‘625 and Yang ‘696 are shown to teach all the features of the claim with the exception of explicitly the features: “a material of the second channel layer is different from a material of the first channel layer”.
However, it has been held to be within the general skill of a worker in the art to select a material of the second channel layer is different from a material of the first channel layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20, filed on November 28th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
5.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
7.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829